Citation Nr: 1317356	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  07-21 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

The appellant, D.H., and J.J.

ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to July 1976, which includes service in the Republic of Vietnam.  The appellant is his surviving spouse.

These matters initially came before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In that decision, the RO denied entitlement to service connection for the cause of the Veteran's death.

The appellant testified before a Decision Review Officer (DRO) and the Board at April 2007 and May 2008 hearings, respectively.  Transcripts of these hearings have been associated with the claims folder.

In August 2008, the Board remanded the issue of entitlement to service connection for the cause of the Veteran's death for further development.

In a February 2009 rating decision, the RO denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.

In April 2010, the Board remanded the issue of entitlement to service connection for the cause of the Veteran's death for further development.

In March 2011, the Board denied the claim of service connection for the cause of the Veteran's death.  The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).
In August 2012, the Court set aside the Board's March 2011 decision, in part, and remanded the case for readjudication in compliance with directives specified in an August 2012 Joint Motion filed by counsel for the Veteran and VA.

In December 2012, the Board remanded these matters for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claims.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claims, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The appellant submitted a signed and completed "Authorization and Consent to Release Information" form (VA Form 21-4142) for treatment provided by "Dr. Tan."  Also, the Veteran's medical records include references to relevant treatment  received from Harmon Rehabilitation Center, Henderson Health Care, and Odyssey Hospice.  

When VA becomes aware of private treatment records it will specifically notify the appellant of the records and of the need to provide a release for VA to obtain the records.  If the appellant does not provide the release, VA must ask the appellant to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with respect to the above referenced treatment providers.  Although there appear to be some treatment records from some of these treatment providers in the claims file, it does not appear as if all relevant records have been obtained.  Thus, a remand is necessary to attempt to obtain any additional relevant private treatment records.

Moreover, in the context of a claim of service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim of service connection for the cause of a veteran's death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim of service connection for the cause of a veteran's death based on a condition not yet service-connected.  An original claim of service connection for the cause of a veteran's death imposes upon VA no obligation to inform a claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

In this case, VCAA notice letters dated in June 2006 and November 2008 which were sent to the appellant did not contain all of the information required by the decision in Hupp (i.e. a statement of the conditions for which the Veteran was service-connected at the time of his death and an explanation of the evidence and information required to substantiate a claim of service connection for the cause of a veteran's death based on a condition not yet service-connected).  Inasmuch as the appeal is being remanded for other reasons, there is an opportunity to provide notice that fully complies with the decision in Hupp.

Accordingly, the case is REMANDED for the following action:

1.  The appellant shall be provided a VCAA notice letter that tells her what disabilities were service-connected at the time of the Veteran's death (i.e., arteriosclerotic heart disease with hypertension, peripheral vascular disease of the lower extremities, diabetes mellitus, tenorrhaphy of the left Achilles tendon, vagotomy with pyloroplasty, and erectile dysfunction) and provides her with notice as to the information and evidence that is required to substantiate a claim of service connection for the cause of a veteran's death based on a condition not yet service-connected.  A copy of this letter must be included in the claims file.

2.  The agency of original jurisdiction (AOJ) shall ask the appellant to complete authorizations for VA to obtain all records of the Veteran's treatment for a liver disability, a cardiac disability, hypertension, peripheral vascular disease of the lower extremities, diabetes mellitus, residuals of a left Achilles tendon injury, vagotomy with pyloroplasty, and erectile dysfunction from Dr. Tan, Harmon Rehabilitation Center, Henderson Health Care, and Odyssey Hospice.  All efforts to obtain these records must be documented in the claims file.

If the appellant fails to furnish any necessary releases for private treatment records, she shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the appellant shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning her claims, and she shall be advised to submit any records in her possession.  All such notification must be documented in the claims file.

3.  After conducting any additional indicated development, readjudicate the issues on appeal.  If any benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the appellant is given an opportunity to respond, the case shall be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


